DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/833334 filed on March 27, 2020 in which Claims 36-55 are presented for examination.

Status of Claims
Claims 1-35 have been cancelled.  Claims 36, 38, 39, 42, 43, 44, 46, 49, 50, 53 and 55 are rejected under Non-Statutory Double Patenting.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 38, 39, 43, 46, 49, 50, 53 and 55 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 13, 14 and 20 of U.S. Patent No. US 10,608,870.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/833334
10,608,870 (16/024502)
36
  A system, comprising: a plurality of replicas that collectively form a 
replica group, wherein the plurality of replicas store data on respective 
computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a 
first role for the replica group, and wherein, to attempt to assume the first 
role for the replica group, a candidate replica of the plurality of replicas is 
configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality 
of replicas other than the candidate replica identified to support the attempt 
of the candidate replica to assume the first role;  and assume the first role, 
based on a determination that a number of replicas included in the failover 
quorum meets or exceeds a pre-determined number of replicas. 

1
 A system, comprising: a plurality of computing nodes, each comprising at 
least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;  wherein the data storage service maintains data on behalf of one or more storage service clients, 
wherein maintaining the data comprises storing two or more replicas of the data 
on respective computing nodes in the system, wherein the two or more replicas make up a replica group, wherein the replica group maintains an indicator of its membership version, wherein the membership version is updated each time the 
membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein one of the two or 
more replicas is configured to attempt to assume a role of master replica for 
the replica group, and wherein attempting to assume the role of master replica 
comprises: acquiring a lock associated with the replica group, wherein only one of the two or more replicas can hold the lock at a time;  gathering state information from at least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master replica, including the replica in a failover quorum;  and wherein the one of the replicas is further configured to: determine whether at least a 
pre-determined number of replicas are included in the failover quorum;  and 
assume the role of master replica for the two or more replicas in response to 
determining that at least the pre-determined number of replicas are included in the failover quorum. 

38
 The system of claim 36, wherein to identify that a replica supports the 
attempt of the candidate replica to assume the first role, the candidate 
replica is configured to: determine that the replica has not seen a more recent 
value for the lock than a most recent lock value acquired by the candidate 
replica, wherein the most recent lock value is incremented each time the lock 
is acquired by a different replica. 

2
  The system of claim 1, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version observed by the one of the replicas attempting to assume the role of master replica, wherein the membership version is incremented each time a membership change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for the lock than a most recent lock value observed by the one of the 
replicas attempting to assume the role of master replica, wherein the lock 
value is incremented each time the lock is acquired by a different replica. 

39
  The system of claim 36, the candidate replica further configured to: 
gather state information from at least some of the plurality of replicas other 
than the candidate replica until: the state information has been gathered from 
all of the plurality of replicas other than the candidate replica, it is 
determined that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a 
pre-determined time limit is reached. 

14
 The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 
 

 



43
  A computer-implemented method, comprising: attempting, by a candidate 
replica of a plurality of replicas that collectively form a replica group, to 
assume a first role for the replica group, wherein the plurality of replicas 
store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming the first role in response to determining, based 
on a number of replicas included in the failover quorum meeting or exceeding a 
pre-determined number of replicas, that the candidate replica can assume the 
first role. 

6
  A method, comprising: performing by a computer: one of two or more replicas 
that make up a replica group attempting to assume a role of master replica for 
the replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein the two or more replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein attempting to assume the role of master replica comprises: indicating an intention to assume the role of master replica;  receiving credentials authorizing the attempt to assume the role of master replica, wherein when generated, the credentials are the highest credentials existing in the data store;  gathering state information from at 
least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent 
on the state information, whether the replica supports the attempt to assume the role of master replica, wherein said determining is further dependent on the received credentials;  and in response to determining that the replica 
supports the attempt to assume the role of master replica, including the 
replica in a failover quorum;  and the one of the replicas assuming the role of 
master replica for the replica group in response to determining that at least a 
pre-determined number of replicas are included in the failover quorum. 





46
The computer-implemented method of claim 43, further comprising: gathering 
state information from at least some of the plurality of replicas other than 
the candidate replica until: the state information has been gathered from all 
of the plurality of replicas other than the candidate replica, it is determined 
that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined 
time limit is reached. 

14
 The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 
 





49
  The computer-implemented method of claim 43, wherein the pre-determined 
number of replicas is expressed in terms of a number of replicas stored on 
computing nodes in each of a particular number of different locations. 

13
 The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 
 

50
  One or more non-transitory, computer-readable storage media storing 
program instructions that when executed on or across one or more processors 
cause the one or more processors to perform: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that 
collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming, based on determining that a number of replicas 
included in the failover quorum meets or exceeds a pre-determined number of 
replicas, the first role. 

20
 A non-transitory, computer-readable storage medium storing program 
instructions that when executed on one or more computers cause the one or more computers to perform: maintaining data in a distributed data store, wherein maintaining the data comprises maintaining two or more replicas of the data stored on respective computing nodes, wherein the two or more replicas make up 
a replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  one of the two or more replicas attempting to assume a role of master replica for the replica group, wherein said attempting to assume the role of master replica comprises: gathering state information from at least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master replica, including the replica in a failover quorum;  in 
response to determining that at least a pre-determined number of replicas are 
included in the failover quorum, the one of the replicas: propagating metadata 
indicating an impending change of mastership for the replica group to the other replicas of the replica group;  determining whether the propagation of the metadata indicating an impending change of mastership meets a pre-determined 
durability requirement in the replica group;  and in response to determining that the propagation of the metadata indicating an impending change of mastership meets the pre-determined durability requirement in the replica group, assuming the role of master replica for the replica group. 





53
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the program instructions, when executed on or across one or more processors, cause the one or more computers to further perform: gathering state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all of the plurality of replicas other than the candidate replica, it is determined 
that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined 
time limit is reached. 

14
  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 
 

55
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the pre-determined number of replicas is expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 









The claims of US Patent No. 10,608,870 do not explicitly teach a first role in a replica group.
	However, Andrade (US Patent Application 2011/0083046) teaches active replicas, in Paragraphs 29 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,608,870 with a first role in a replica group as taught by Andrade for the purpose failing over a master role in a replica group.

Claims 36, 38, 39, 42, 43, 44, 46, 49, 50, 53 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 7, 13, 14 and 20 of U.S. Patent No. US 10,015,042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/833334
10,015,042 (15/179812)
36
 A system, comprising: a plurality of replicas that collectively form a 
replica group, wherein the plurality of replicas store data on respective 
computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role;  and assume the first role, based on a determination that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas. 

1
  A system, comprising: a plurality of computing nodes, each comprising at 
least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;  wherein the data storage service maintains data on behalf of one or more storage service clients, wherein maintaining the data comprises storing two or more replicas of the data on respective computing nodes in the system, wherein the two or more replicas make up a replica group, wherein the replica group maintains an indicator of 
its membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein one of the two or more replicas is configured to attempt to assume a role of master replica for the replica group, and wherein attempting to assume the role of master replica comprises: acquiring a lock associated with the replica group, wherein only one 
of the two or more replicas can hold the lock at a time,  gathering state 
information from at least some of the two or more replicas other than the one 
of the replicas;  for each of the at least some of the two or more replicas: 
determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master 
replica, including the replica in a failover quorum;  and wherein the one of 
the replicas is further configured to: determine whether at least a 
pre-determined number of replicas are included in the failover quorum;  and 
assume the role of master replica for the two or more replicas in response to 
determining that at least the pre-determined number of replicas are included in the failover quorum. 

38
  The system of claim 36, wherein to identify that a replica supports the 
attempt of the candidate replica to assume the first role, the candidate 
replica is configured to: determine that the replica has not seen a more recent 
value for the lock than a most recent lock value acquired by the candidate 
replica, wherein the most recent lock value is incremented each time the lock 
is acquired by a different replica. 

2
  The system of claim 1, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version 
observed by the one of the replicas attempting to assume the role of master replica, wherein the membership version is incremented each time a membership 
change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for the lock than a most recent lock value observed by the one of the replicas attempting to assume the role of master replica, wherein the lock 
value is incremented each time the lock is acquired by a different replica. 

39
  The system of claim 36, the candidate replica further configured to: 
gather state information from at least some of the plurality of replicas other 
than the candidate replica until: the state information has been gathered from 
all of the plurality of replicas other than the candidate replica, it is 
determined that there are not enough replicas supporting the attempt to be able 
to add the pre-determined number of replicas to the failover quorum, or a 
pre-determined time limit is reached. 

14
  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 
 



42
  The system of claim 36, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

43
  A computer-implemented method, comprising: attempting, by a candidate 
replica of a plurality of replicas that collectively form a replica group, to 
assume a first role for the replica group, wherein the plurality of replicas 
store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming the first role in response to determining, based 
on a number of replicas included in the failover quorum meeting or exceeding a 
pre-determined number of replicas, that the candidate replica can assume the 
first role. 

6
  A method, comprising: performing by a computer: one of two or more replicas 
that make up a replica group attempting to assume a role of master replica for 
the replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein the two or more replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein attempting to assume the role of master replica comprises: indicating an intention to assume the role of master replica;  receiving credentials authorizing the attempt to assume the 
role of master replica, wherein when generated, the credentials are the highest credentials existing in the data store;  gathering state information from at 
least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent 
on the state information, whether the replica supports the attempt to assume the role of master replica, wherein said determining is further dependent on the received credentials;  and in response to determining that the replica 
supports the attempt to assume the role of master replica, including the 
replica in a failover quorum;  and the one of the replicas assuming the role of 
master replica for the replica group in response to determining that at least a 
pre-determined number of replicas are included in the failover quorum. 

44
  The computer-implemented method of claim 43, wherein the replica group 
maintains an indicator of membership version, wherein identifying that a 
replica supports the attempt of the candidate replica to assume the first role comprises: determining that the replica has not observed a more recent 
membership version than a most recent membership version observed by the 
candidate replica, wherein the most recent membership version is incremented each time a membership change is made in the replica group. 

7
  The method of claim 6, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version 
observed by the one of the replicas attempting to assume the role of master 
replica, wherein the membership version is incremented each time a membership 
change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for a lock associated with the replica group than a most recent lock 
value observed by the one of the replicas attempting to assume the role of master replica, wherein the most recent lock value observed by the one of the replicas attempting to assume the role of master replica is included in the received credentials. 



46
 The computer-implemented method of claim 43, further comprising: gathering 
state information from at least some of the plurality of replicas other than 
the candidate replica until: the state information has been gathered from all 
of the plurality of replicas other than the candidate replica, it is determined 
that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined 
time limit is reached. 

14
  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 





49
  The computer-implemented method of claim 43, wherein the pre-determined 
number of replicas is expressed in terms of a number of replicas stored on 
computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations.
50
  One or more non-transitory, computer-readable storage media storing 
program instructions that when executed on or across one or more processors 
cause the one or more processors to perform: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein the plurality of replicas store data 
on respective computing nodes of a plurality of computing nodes that 
collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming, based on determining that a number of replicas 
included in the failover quorum meets or exceeds a pre-determined number of 
replicas, the first role. 

20
  A non-transitory, computer-readable storage medium storing program 
instructions that when executed on one or more computers cause the one or more computers to perform: maintaining data in a distributed data store, wherein maintaining the data comprises maintaining two or more replicas of the data stored on respective computing nodes, wherein the two or more replicas make up 
a replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  one of the two or more replicas attempting to assume a role of master replica for the replica group, wherein said attempting to assume the role of master replica comprises: gathering state information from at least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master replica, including the replica in a failover quorum;  in 
response to determining that at least a pre-determined number of replicas are 
included in the failover quorum, the one of the replicas: propagating metadata 
indicating an impending change of mastership for the replica group to the other replicas of the replica group;  determining whether the propagation of the metadata indicating an impending change of mastership meets a pre-determined 
durability requirement in the replica group;  and in response to determining that the propagation of the metadata indicating an impending change of mastership meets the pre-determined durability requirement in the replica group, assuming the role of master replica for the replica group. 





53
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the program instructions, when executed on or across one or more processors, cause the one or more computers to further perform: gathering state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all of the plurality of replicas other than the candidate replica, it is determined that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined 
time limit is reached. 

14
  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 



55
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the pre-determined number of replicas is expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
 The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations.






The claims of US Patent No. 10,015,042 do not explicitly teach a first role in a replica group.
	However, Andrade (US Patent Application 2011/0083046) teaches active replicas, in Paragraphs 29 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,015,042 with a first role in a replica group as taught by Andrade for the purpose failing over a master role in a replica group.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Ash et al. (U.S. Patent Application 2009/0300408); teaches failing over a cluster.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114